JOINT WRITTEN CONSENT
OF THE
BOARD OF DIRECTORS
AND
MAJORITY STOCKHOLDERS
OF
HAMMONDS INDUSTRIES, INC.
a Nevada Corporation


The undersigned, being the members of the Board of Directors of Hammonds
Industries, Inc., together with the holders of at least a majority of the
outstanding shares of Hammonds Industries, Inc., a Nevada corporation (the
"Corporation"), acting pursuant to NRS Section 78.320 of the Revised Nevada
Statutes and the by-laws of the Corporation, do hereby adopt the following
resolutions by written consent as of this 25th day of March 2009:


ASSET PURCHASE AGREEMENT


WHEREAS, the undersigned have determined, after reviewing the Corporation’s
business operations and financial condition, including the existing credit
conditions confronting the national economy and the Corporation’s  inability to
raise additional funds whether through the issuance of debt or equity necessary
to continue its operations, that it is in the best interests of the Corporation
and its stockholders to sell all of its assets. The Corporation’s Board of
Directors considered a number of factors in deciding to enter into the Asset
Purchase Agreement with an unaffiliated third party, Fabcorp, Inc., a copy of
which is attached hereto as Exhibit A, and sell all of its assets, including all
of the shares of its operating  wholly-owned subsidiaries, Hammonds Fuel
Additives, Inc., Hammonds Technical Services, Inc., Hammonds Water Treatment
Systems, Inc. and Hammonds ODV, Inc. (collectively, the “Operating
Subsidiaries”).
Those reasons included, among others: the poor business outlook for the
Operating Subsidiaries because of the Corporation’s inability to raise
sufficient capital, either through equity or debt financing; the weak financial
viability of the Operating Subsidiaries without a substantial infusion of
capital; that at December 31, 2008 total current liabilities of the Corporation
was $6,859,224 as compared to current assets of $2,811,371 and total liabilities
were $7,343,279 or $461,286 more than  total assets of  $6,881,993; while the
Corporation’s management has been actively seeking financing, either through
equity or debt, necessary to support ongoing operations and  retained investment
banking consultants pursuing several possible financing opportunities, none of
the Corporation’s efforts were successful and no additional financing was
raised; the ongoing  upheaval in the credit and investment environment; and the
Corporation’s management had determined that it would be unable to continue as a
“going concern.”


WHEREAS, the Corporation, being familiar with the business of Fabcorp, a
Houston-based private contract manufacturer with over 20 years of experience
manufacturing components principally for the United States military, contacted
the principals of Fabcorp, a party willing to acquire the operations of the
Corporation but not the Corporation as a public company, in order to preserve
the market presence enjoyed by the Corporation’s Operating Subsidiaries;  and


WHEREAS, pursuant to the Asset Purchase Agreement, Fabcorp has agreed to
purchase all of the assets of the Corporation, including all of the outstanding
equity interests in the Operating Subsidiaries, free and clear of all liens and
other encumbrances, in consideration for the payment of liabilities of the
Corporation to Texas Community Bank in the amount of $2.6 million, payment of
the senior promissory bridge note of $250,000 to the Corporation’s institutional
investor, Vision Opportunity Master Fund, Ltd., the assumption of all payables
and liabilities of the Corporation of approximately $2.6 million and the
commitment to provide continuing financial support for the Operating
Subsidiaries; and


WHEREAS, subject to and in compliance with NRS Section 78.320 of the Revised
Nevada Statutes, it is deemed to be in the best interests of the Corporation and
its shareholders that the Corporation execute and deliver the Asset Purchase
Agreement and as a non-operating public company pursue other business
opportunities through a merger, acquisition or other business combination with
an operating entity.


NOW, THEREFORE, BE IT RESOLVED, that, subject to the foregoing, the officers of
the Corporation be and hereby are authorized, empowered and directed, for and on
behalf of the Corporation to execute and deliver the Asset Purchase Agreement.


RESOLVED FURTHER, that the officers of the Corporation, be and hereby are
authorized, empowered and directed, for and on behalf of the Corporation, to
take such further action and execute and deliver any additional agreements,
instruments, certificates, filings or other documents and to take any additional
steps as the officers deem necessary or appropriate to effectuate the purposes
of the foregoing resolutions;


RESOLVED FURTHER, that any action or actions heretofore taken by the officers of
the Corporation for and on behalf of the Corporation in connection with the
foregoing resolutions are hereby ratified and approved as the actions of the
Corporation.


This Joint Written Consent, dated and executed this __ day of March,
2009,  shall be added to the corporate records of this Corporation and made a
part thereof, and the resolutions set forth above shall have the same force and
effect as if adopted at a meeting duly noticed and held by the Board of
Directors and the stockholders of this Corporation. This Joint Written Consent
may be executed in counterparts and with facsimile signatures with the effect as
if all parties hereto had executed the same document. All counterparts shall be
construed together and shall constitute a single Joint Written Consent.


 Name and Position
Number of Shares
%
Carl Hammonds, CEO and Chairman
 
/s/ Carl Hammonds
17,000,000
34%
John W. Stump III, CFO and Director
 
/s/ John W. Stump III
100,000
*
Richard Richardson, V-P and Director
 
/s/ Richard Richardson
20,000
*
American International Industries, Inc., Shareholder
 
/s/ Daniel Dror, Chairman
6,733,631
13%
International Diversified Corporation, Ltd., Shareholder
 
/s/ Elkana Faiwuszewicz, Chairman
4,475,564
9%
Dror Family Trust
 
/s/ Daniel Dror, Trustee
1,255,968
3%
Daniel Dror II
 
/s/ Daniel Dror II
955,010
1%
Daniel Dror II Trust of 1998
 
/s/ Daniel Dror II, Trustee
439,662
1%
Sherry Couturier, Shareholder
 
/s/ Sherry Couturier
435,640
 
1%
Daniel Dror Trust of 1976, Shareholder
 
/s/ Barbara Franzheim, Trustee
294,516
1%
Daniel Dror, Shareholder
 
/s/ Daniel Dror
171,024
*
Elkana Faiwuszewicz, Shareholder
 
/s/ Elkana Faiwuszewicz
75,664
*
TOTAL
31,956,659
64%

* - Less than 1